        Case 1:18-cv-06685-GBD-SLC Document 49 Filed 12/28/18 Page 1 of 7




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
GERARDO MIGUEL BAEZ DURAN (aka RAFFY)
and WILSON FRANCISCO SANCHEZ CRUZ,
individually and on behalf of others similarly situated,
                                                                     18-CV-6685-GBD
Plaintiffs,

-against-

E L G PARKING INC. (D/B/A E L G
PARKING INC.), BISHOP JOSEPH ALEXANDER,
and RAYMOND LOPEZ,

Defendants.
 ----------------------------------------------------------------X




     PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’
                        MOTION TO DISMISS




                                  MICHAEL FAILLACE & ASSOCIATES, P.C.
                                     60 East 42nd Street, Suite 4510
                                      New York, New York 10165
                                             (212) 317-1200
                                         Attorneys for Plaintiff
              Case 1:18-cv-06685-GBD-SLC Document 49 Filed 12/28/18 Page 2 of 7




                                                           TABLE OF CONTENTS

    PRELIMINARY STATEMENT ......................................................................................................1
    STATEMENT OF FACTS ..............................................................................................................2
    ARGUMENT ...................................................................................................................................1
       I.         THE STANDARD OF REVIEW ON A MOTION TO DISMISS……………………..2
       II.        DEFENDANTS’ ARGUMENT THAT PLAINTIFFS’ CLAIMS
                  ARE NOT CREDIBLE IS COMPLETELY MERITLESS ............................................ 3

       III.       DEFENDANTS ARE NOT EXEMPTED FROM THE FLSA… .................................. 4


CONCLUSION ...................................................................................................................................5




                                                                        i
         Case 1:18-cv-06685-GBD-SLC Document 49 Filed 12/28/18 Page 3 of 7



                                 PRELIMINARY STATEMENT

       Plaintiffs, by their attorneys Michael Faillace & Associates, P.C., respectfully submit this

memorandum of law in opposition to Defendants’ motion to dismiss the Complaint. To defeat the

instant motion, Plaintiffs must pass two low bars. First, we must show that the Amended Complaint

meets the plausibility standard of Twombly and its progeny. Second, we must show that Defendants

are not exempt from the Fair Labor Standards Act (FLSA). For the reasons set forth below, Plaintiffs

easily carry these burdens, and Defendants’ motion should therefore be denied.

                                       STATEMENT OF FACTS

       On July 25, 2018, Plaintiffs filed a complaint alleging minimum wage, overtime, and related

violations of the FLSA and New York Labor Law (NYLL) by Defendants. On November 6, 2018,

Plaintiffs filed a First Amended Complaint in response to Defendant Steven Rosenberg’s Motion to

Dismiss the Complaint as to Defendant Steven Rosenberg only. The First Amended Complaint served

to add facts solely as they related to Defendant Steven Rosenberg, as well as identified Defendant

Raymond Doe as Defendant Raymond Lopez. See Exhibit B, Amended Complaint. Subsequently to

filing the Amended Complaint, Plaintiffs and Defendant Steven Rosenberg stipulated to Defendant

Rosenberg’s dismissal, which was entered by the Court on December 6, 2018.           Therefore, the

Complaint and Amended Complaint are substantively identical now but for the complete identification

of Defendant Raymond Lopez. After the dismissal of Defendant Steven Rosenberg, the Clerk of the

Court instructed Plaintiffs to respond to Defendants’ instant motion to dismiss, dated September 7,

2018, which was never filed via ECF, but was mailed to Plaintiffs’ counsel, who forwarded a copy to

the Court.

       Plaintiffs were employed by Defendants’ parking garage and each worked approximately 84

hours per week; Plaintiff Gerardo Miguel Baez Duran was paid approximately $440 per week in cash,

and Plaintiff Wilson Francisco Sanchez Cruz was paid approximately $420 per week in cash. See

1                                                1
           Case 1:18-cv-06685-GBD-SLC Document 49 Filed 12/28/18 Page 4 of 7



Exhibit A or B.

                                             ARGUMENT

I.     THE STANDARD OF REVIEW ON A MOTION TO DISMISS

       Pursuant to Fed. R. Civ. P. 8(a)(2), a complaint must contain only a “short and plain statement

of the claim showing that the pleader is entitled to relief.” “To survive a motion to dismiss under Rule

12(b)(6), however, a complaint must plead 'enough facts to state a claim to relief that is plausible on

its face.'” Cruz v. Rose Associates, LLC, No. 13 Civ. 0112 (JPO), 2013 U.S. Dist. LEXIS 49755, 2013

WL 1387018, at *1 (S.D.N.Y. Apr. 5, 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

       When “the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged,” the claim possesses facial plausibility. Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009); see also ATSI Comm., Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98

(2d Cir. 2007) (plaintiff must plead “the grounds upon which his claim rests through factual allegations

sufficient 'to raise a right to relief above the speculative level'” (quoting Twombly, 550 U.S. at 546)).

While Iqbal and Twombly necessitate plausibility, they do not create a “heightened standard that

requires a complaint to include specific evidence, factual allegations in addition to those required by

Rule 8….” Arista Records LLC v. Doe, 604 F.3d 110, 110 (2d Cir. 2010). Moreover, plausibility is not

akin to probability, but is instead a lesser burden. See Twombly, 550 U.S. at 556.

       On a motion to dismiss, courts are required to accept as true all of the factual allegations

contained in the complaint, drawing all inferences in the light most favorable to the non-moving party.

In re NYSE Specialists Sec. Litig., 503 F.3d 89, 95 (2d Cir. 2007). “While a complaint need not contain

detailed factual allegations, it requires more than an unadorned, the defendant-unlawfully harmed-me

accusation.” Matson v. Bd. of Educ. of the City Sch. Dist. of N.Y., 631 F.3d 57, 63 (2d Cir. 2011)

(internal quotation marks and citation omitted). Thus, “on a motion to dismiss, the relevant inquiry is

2                                                    2
            Case 1:18-cv-06685-GBD-SLC Document 49 Filed 12/28/18 Page 5 of 7



whether a defendant has been put 'on notice of the theory of employer liability.'” Perez v. Westchester

Foreign Autos, Inc., No. 11-cv-6091 (ER), 2013 US Dist LEXIS 35808, at *21 (S.D.N.Y. Feb. 28,

2013) (quoting Addison v. Reitman Blacktop, Inc., 283 F.R.D. 74, 84 (E.D.N.Y. 2011)).

    II.      DEFENDANTS’ ARGUMENT THAT PLAINTIFFS’ CLAIMS ARE NOT CREDIBLE IS
             COMPLETELY MERITLESS

          The FLSA and NYLL unequivocally state that employees who work more than 40 hours in a

workweek are entitled to receive not less than one and one-half the regular rate of compensation for all

hours worked in excess of 40 per workweek. 29 U.S.C. § 207; NYLL Article 19, §§ 650 et seq.; 12

N.Y.C.R.R. §§ 137-1.3, 146-1.4.

          As the Court must accept all factual allegations in the Complaint as true, Plaintiffs’ claims that

they worked 84 hours per week for salaries of $440 and $420 must be accepted as true. Defendants

argue that Plaintiffs’ salaries exceeded the minimum wage owed to Plaintiffs for a 40-hour work week,

therefore Plaintiffs were paid lawfully. This argument is specious. First, Defendants failed to pay

Plaintiff Baez the proper minimum wage rate in 2018. Second, Defendants completely failed to pay

both Plaintiffs overtime payments that were due to them, in clear violation of both the FLSA and

NYLL.

          For Plaintiff Baez, who was paid $440 per week, we submit he is owed an overtime rate of

$16.50 for all hours worked more than 40 hours per week. For the 44 hours of overtime he worked

each week, he would therefore be owed $726 per week through the end of 2017. In 2018, Plaintiff

Baez is also owed minimum wage, as the minimum wage rate in New York that year was $12, so he is

owed $832 per week in 2018. See NYLL § 652(1). For Plaintiff Sanchez, who was paid $420 per

week, we submit he is owed an overtime rate of $15.75 for all hours worked more than 40 hours per

week. For the 44 hours of overtime he worked each week, he would therefore be owed $693 per week

for each week he was employed by Defendants.

3                                                     3
             Case 1:18-cv-06685-GBD-SLC Document 49 Filed 12/28/18 Page 6 of 7



           Assuming arguendo that Plaintiffs’ salaries covered all 84 hours worked per week, it would

then clearly be the case under both the FLSA and NYLL that Plaintiffs were not paid at the proper

minimum wage rate, much less paid proper overtime. Therefore, Defendants’ argument that Plaintiffs’

wage and overtime claims should be dismissed should be denied.


    III.      DEFENDANTS ARE NOT EXEMPTED FROM THE FLSA

           Employers may avoid paying overtime compensation to an employee if the employee falls

within an exemption. An employer seeking to rely upon an exemption as a defense to paying overtime

bears the burden of proving that such exemption applies. Haas v. Verizon New York, Inc., No. 13 Civ.

8130 (RA)(JLC), 2015 WL 4884858, at *9 (S.D.N.Y. Aug. 13, 2015) (citing McLean v. Garage Mgmt.

Corp., 819 F.Supp.2d 332, 337 (S.D.N.Y.2011)). Defendants fail to demonstrate that any exemption

applies here.

           Defendants advance a loose argument that because ELG Parking is purportedly a retail or

services establishment, it is exempted under the FLSA. To be sure, in order to qualify as a “retail or

service establishment,” Defendants must “engage in the making of sales of goods or services”; (2) “75

percent of its sales of goods or services, or of both, must be recognized as retail in the particular

industry”; and (3) “not over 25 percent of its sales of goods or services, or of both, may be sales for

resale.” 29 C.F.R. § 779.313. While it is true that, pursuant to 29 C.F.R. § 779.320, Defendants’

parking garage may qualify as a retail or service establishment, this matters little. Indeed, restaurants

are included on the list of establishments that may qualify as retail or service.

           In order for Defendants to be exempt under the FLSA, they need to demonstrate not just that

an employee works at a retail or service establishment, but that the employee’s regular rate of pay

exceeds one and one-half times the applicable minimum wage in the workweek in which he or she

works overtime, and more than half of the employee’s earnings in a representative period consist of


4                                                    4
            Case 1:18-cv-06685-GBD-SLC Document 49 Filed 12/28/18 Page 7 of 7



commissions. See FLSA, 29 U.S.C. § 207(i). Based on the allegations in the Complaint, Defendants

clearly fail these final two prongs of the exemption. Plaintiffs were not paid at an hourly rate of pay

and even when you divide their weekly salary by 40 hours, this rate of pay never exceeded one and

one-half times the applicable minimum wage rate ($7.25 FLSA, $7.25 in New York in 2013, $8.00 in

New York in 2014, $8.75 in New York in 2015, $9.00 in New York in 2016, $10.50 in New York in

2017, and $12.00 in New York in 2018). Further, Plaintiffs never received a commission of any kind

for their work. Defendants’ argument that Plaintiffs’ claims should be dismissed because the parking

garage was a retail or services establishment open to the public, similar to a restaurant, should be

completely disregarded.

                                           CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request that the Court deny the Motion in its

entirety.


                                              Respectfully submitted,

                                              /s/ Paul B. Hershan
                                              Paul B. Hershan
                                              MICHAEL FAILLACE & ASSOCIATES, P.C.
                                              60 East 42nd Street, Suite 4510
                                              New York, New York 10165
                                              (212) 317-1200




5                                                  5
